 

EXHIBIT 10.15

SECOND AMENDMENT TO CREDIT AGREEMENT

 

SECOND AMENDMENT TO CREDIT AGREEMENT dated as of February 24, 2003, by and among
NU HORIZONS ELECTRONICS CORP., a Delaware corporation having its executive
offices at 70 Maxess Road, Melville, New York (the “Borrower”), each of the
lenders that is a signatory thereto identified under the caption “Lenders” on
the signature pages to the Credit Agreement (as defined below) (individually, a
“Lender”, and collectively, the “Lenders”), and MELLON BANK, N.A., a national
banking association, having offices at 701 Market Street, Philadelphia,
Pennsylvania 19103, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).

 

RECITALS

 

The Borrower, the Lenders and the Administrative Agent entered into a Credit
Agreement dated as of October 18, 2000 as amended by a First Amendment dated as
of October 30, 2002 (collectively, the “Credit Agreement”), pursuant to which
certain financial accommodations were made available to the Borrower.

 

The Borrower has requested that the Lenders and the Administrative Agent modify
a financial covenant set forth in the Credit Agreement and the Lenders and the
Administrative Agent are willing to comply with such request but only upon and
subject to the following terms and conditions.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
promises exchanged herein, the parties hereto mutually agree as follows:

 

Section 1. Definitions. Except as otherwise defined in this Second Amendment,
terms defined in the Credit Agreement are used herein as defined therein.

 

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 3 below, the Credit Agreement shall be amended as follows:

 

1. Section 6.2 of the Credit Agreement is hereby deleted and the following is
substituted therefor:

 

“6.2 Tangible Net Worth. Maintain Tangible Net Worth plus Subordinated Debt at
all times during the periods indicated of at least:

 

  •   $122,000,000 from 2/24/03 to 5/31/03

  •   6/1/03 to 2/27/04—$125,000,000 plus 75% of fiscal year 2003 net income
(“‘03 Base”)

  •   2/28/04 and thereafter—‘03 Base plus 75% of fiscal year 2004 net income.

 

In addition, 75% of the net proceeds received by the Borrower or its
Subsidiaries in any fiscal year from any equity offering will be added to the
applicable base Tangible Net Worth amount required as set forth above for the
next succeeding fiscal year and in each fiscal year thereafter. Net losses, if
any, will not be deducted from the applicable base.”

 

Section 3. Conditions Precedent. The amendment to the Credit Agreement set forth
in Section 2 hereof shall become effective, as of the date hereof, upon the
execution and delivery of this Second Amendment by the Borrower, the
Administrative Agent and each of the Lenders and the satisfaction of the
following conditions:

 

(A) Costs and Expenses. The Administrative Agent shall have received evidence of
payment of the Administrative Agent’s reasonable attorneys’ fees and
disbursements associated with the preparation of this Second Amendment and any
documents executed in connection herewith.

 

(B) Reaffirmation of Guarantee. The Administrative Agent shall have received a
reaffirmation and acknowledgment of the Guarantee duly executed by each of the
Guarantors.

 

(C) Reaffirmation of Security Agreements. The Administrative Agent shall have
received a reaffirmation and acknowledgment of the Security Agreements duly
executed by the Borrower and each of its Domestic Subsidiaries together with
Form UCC-1 financing statement in favor of the Administrative Agent for the
benefit of the Lenders (if required), Uniform Commercial Code searches and
security agreement questionnaires.

 

(D) Certified Copies and Other Documents. The Administrative Agent shall have
received the following with respect to the Borrower and, unless otherwise
indicated below, the Guarantors:

 

(i) for the Borrower and each Domestic Subsidiary, certificates of good standing
from the Secretary of State of New York if incorporated under the laws of the
State of New York or doing business in New York and, if incorporated in a
jurisdiction other than New York, from the Secretary of State or other
applicable Governmental Authority of such jurisdiction of incorporation and from
the Secretary of State or other applicable Governmental Authority of each
jurisdiction in which an office is maintained, except any jurisdiction where the
failure to be qualified would not have a Material Adverse Effect;

 

2

 

(ii) certificates of an officer of the Borrower dated the date of this Second
Amendment certifying (x) no changes in the certificate of incorporation or
by-laws from the date of the Credit Agreement or attaching copies of any
amendments, (y) true and correct copies of resolutions adopted by the board of
directors of the Borrower (1) authorizing the borrowings and the other
extensions of credit from the Lenders under the Credit Agreement as amended
hereby, the execution, delivery and performance by the Borrower of this Second
Amendment and the Reaffirmation and Acknowledgment of Security Agreements and
any related documents including the grant of the security interest provided for
therein, (2) approving forms in substantially execution form of this Second
Amendment and the Security Agreement, and (3) authorizing officers of the
Borrower to execute and deliver this Second Amendment and the Security Agreement
and any related documents, and (z) the incumbency and specimen signatures of the
officers of the Borrower executing any documents delivered to the Administrative
Agent or a Lender by the Borrower in connection herewith; and

 

(iii) certificates of an officer of each Guarantor dated the date of this Second
Amendment certifying, (w) no changes in the certificate of incorporation or
by-laws from the date of the Credit Agreement or First Amendment, as the case
may be, or attaching copies of any amendments, (x) true and correct copies of
resolutions adopted by the board of directors of each Guarantor (1) authorizing
the execution, delivery and performance by any Guarantor that is a party to the
Security Agreements of the Reaffirmation and Acknowledgment of Security
Agreements and any related documents including the grant of the security
interest provided for therein, (2) authorizing the execution, delivery and
performance by such Guarantor of the Reaffirmation and Acknowledgment of
Guarantee, and (3) authorizing officers of such Guarantor to execute and deliver
the reaffirmations and any related documents, (y) the incumbency and specimen
signatures of the officers of such Guarantor executing any documents delivered
to the Administrative Agent or a Lender by such Guarantor in connection
herewith, and (z) true and correct copies of resolutions adopted by the
shareholders of such Guarantor authorizing the execution and delivery of the
reaffirmations.

 

(E) Legal Opinion. The Administrative Agent and each Lender shall have received
a favorable opinion of counsel to the Borrower and the Guarantors satisfactory
in form and substance to the Administrative Agent and the Lenders and covering
such matters incident to the transactions contemplated by this Second Amendment
as the Administrative Agent shall reasonably require.

 

(F) Approval of the Administrative Agent’s Counsel. All other documents and
legal matters in connection with the transactions contemplated by this Second
Amendment shall be satisfactory in form and substance to the Administrative
Agent and its counsel.

 

Section 4. Representations and Warranties. The Borrower represents and warrants
to the Banks that the representations and warranties set forth in the Credit
Agreement and in the other Loan Documents are true and complete on the date
hereof and as if made on and as of the date hereof (or, if such representation
warranty is expressly stated to have been made as of a specific date, as of such
specific date) and that no Default or Event of Default has occurred and is
continuing.

 

3

 

Section 5. Governing Law; Execution in Counterparts. Except as herein provided,
the Credit Agreement shall remain unchanged and in full force and effect. This
Second Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one and the same amendatory instrument and any
of the parties hereto may execute this Second Amendment by signing any such
counterpart. This Second Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (without regard to
New York conflicts of laws principles).

 

Section 6. Expenses, etc. The Borrower agrees to pay or reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses of the
Administrative Agent (including, without limitation, the reasonable fees and
expenses of Goetz & Mady-Grove, LLP) in connection with the negotiation,
preparation, execution and delivery of this Second Amendment and the
transactions contemplated hereby.

 

Section 7. Effective Date. This Second Amendment is dated for convenience as of
February 24, 2003 and shall be effective as of such date, on the delivery of an
executed counterpart to the Borrower upon satisfaction of the conditions
precedent contained in Section 3 hereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be duly executed and delivered by their duly authorized
officers, all as of the day and year first above written.

 

    Borrower:

NU HORIZONS ELECTRONICS CORP.

    By:

 

/s/ Paul Durando

--------------------------------------------------------------------------------

   

Paul Durando

   

Vice President/Finance

   

Administrative Agent:

   

MELLON BANK, N.A., as

Administrative Agent

    By:

 

/s/ Marla a De Yulis

--------------------------------------------------------------------------------

   

Marla A. DeYulis

Officer

 

4

 

Notice Addresses:

     

Lenders:

MELLON BANK, N.A.

3 Mellon Bank Center, 12th Floor,

153-1203, Pittsburgh, PA 15259

Attn: Ms. Maryanne Klaeser

   

Vice President

w/a copy to 1 Mellon Bank Center

Room 151-4425

Pittsburgh, PA 15258

Attn: Ms. Marla A. DeYulis

          Officer

 

MELLON BANK, N.A.

         

By:

 

/s/ Marla A De Yulis

--------------------------------------------------------------------------------

     

Marla A. DeYulis

     

Officer

       

CITIBANK, N.A.

730 Veterans Memorial Highway

Hauppauge, NY 11788

Attn: Mr. Stuart Berman

          Vice President

 

CITIBANK, N.A.

         

By:

 

/s/ Stuart Berman

--------------------------------------------------------------------------------

     

Stuart Berman

     

Vice President

HSBC BANK USA

534 Broad Hollow Road

Melville, NY 11747

Attn: Mr. Thomas Dionian

          Vice President

 

HSBC BANK USA

         

By:

 

/s/ Thomas Dionian

--------------------------------------------------------------------------------

     

Thomas Dionian

Vice President

FLEET NATIONAL BANK

300 Broad Hollow Road

Melville, NY 11747

Attn: Mr. Christopher Mendelsohn

          Senior Vice President

 

FLEET NATIONAL BANK

         

By:

 

/s/ Christopher Mendelsohn

--------------------------------------------------------------------------------

     

Christopher Mendelsohn

     

Senior Vice President

JP MORGAN CHASE BANK

395 North Service Road

Melville, NY 11747

Attn: Mr. William DeMilt, Jr.

          Vice President

 

JP MORGAN CHASE BANK

         

By:

 

/s/ William De Milt Jr.

--------------------------------------------------------------------------------

     

William DeMilt, Jr.

     

Vice President

THE BANK OF NEW YORK

1401 Franklin Avenue

Garden City, NY 11530

Attn: Mr. James D. Riley, Jr.

          Vice President

 

THE BANK OF NEW YORK

         

By:

 

/s/ James D. Riley Jr.

--------------------------------------------------------------------------------

     

James D. Riley, Jr.

     

Vice President

 

5

 

State of New York, County of Nassau, ss:

 

On the              day of February, in the year 2003, before me the
undersigned, personally appeared PAUL DURANDO, personally known to me or proved
to me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual or the person upon behalf of which the individual acted, executed the
instrument.

 

Notary Public

 

State of                     , County of                     , ss:

 

On the              day of February, in the year 2003, before me the
undersigned, personally appeared MARLA A. DEYULIS, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual or the person upon behalf of which the individual acted, executed
the instrument.

 

Notary Public

 

State of                     , County of                     , ss:

 

On the              day of February, in the year 2003, before me the
undersigned, personally appeared MARLA A. DEYULIS, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual or the person upon behalf of which the individual acted, executed
the instrument.

 

Notary Public

 

State of New York, County of Suffolk, ss:

 

On the              day of February, in the year 2003, before me the
undersigned, personally appeared STUART BERMAN, personally known to me or proved
to me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual or the person upon behalf of which the individual acted, executed the
instrument.

 

Notary Public

 

6

 

State of New York, County of Suffolk, ss:

 

On the              day of February, in the year 2003, before me the
undersigned, personally appeared THOMAS DIONIAN, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual or the person upon behalf of which the individual acted, executed
the instrument.

 

Notary Public

 

State of New York, County of Suffolk, ss:

 

On the              day of February, in the year 2003, before me the
undersigned, personally appeared CHRISTOPHER MENDELSOHN, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual or the person upon behalf of which the individual acted, executed
the instrument.

 

Notary Public

 

State of New York, County of Suffolk, ss:

 

On the              day of February, in the year 2003, before me the
undersigned, personally appeared WILLIAM DEMILT, JR., personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual or the person upon behalf of which the individual acted, executed
the instrument.

 

Notary Public

 

State of New York, County of Nassau, ss:

 

On the              day of February, in the year 2003, before me the
undersigned, personally appeared JAMES D. RILEY, JR., personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual or the person upon behalf of which the individual acted, executed
the instrument.

 

Notary Public

 

7